PER CURIAM:
Ronald Rice appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (“USSG”) (2010).* Because Amendment 750 did not have the effect of lowering Rice’s applicable Guidelines range, we affirm the district *177court’s orders. See USSG § lB1.10(a)(2)(B). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Rice designated only one order in his notice of appeal, we may consider the *177denial of both orders, as his intent is clear and the Government is not prejudiced by his omission. See Bogart v. Chapell, 396 F.3d 548, 555 (4th Cir.2005).